409 S.W.2d 412 (1966)
Theodore Gerald MELICK, Appellant,
v.
The STATE of Texas, Appellee (2 cases).
Nos. 39969, 39970.
Court of Criminal Appeals of Texas.
December 14, 1966.
No attorney on appeal for appellant.
Carol S. Vance, Dist. Atty., James C. Brough, Asst. Dist. Atty., Houston, Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
WOODLEY, Judge.
The offense is kidnapping (Art. 1177 Vernon's Ann.P.C.); the punishment, a fine of $1000.00
Trial was before the court on a plea of guilty.
Notice of appeal was given after January 1, 1966.
No error was assigned by brief filed in the trial court and nothing is presented for review.
The judgment is affirmed.